NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 8, 2009*
                                  Decided October 9, 2009

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐4003
                                                 Appeal from the United States District
SHAHEED TAALIB’DIN MADYUN,                       Court for the Western District of Wisconsin.
           Plaintiff‐Appellant,
                                                 No. 08‐cv‐032‐bbc
       v.
                                                 Barbara B. Crabb,
KIRBY LINJER,                                    Chief Judge.
      Defendant‐Appellee.

                                         O R D E R

         Shaheed Madyun, a Wisconsin prisoner, has been engaged in ongoing and disjointed
litigation with Kirby Linjer and other prison officials concerning alleged violations of his
Eighth Amendment rights.   His claims were rejected either at summary judgment or at
trial.   He now appeals and we affirm.
  


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐4003                                                                               Page 2

       These proceedings have been protracted.  In 2004 Madyun brought a multi‐claim suit
in federal court in the Eastern District of Wisconsin against Linjer and other officials at three
different correctional institutions for, among other things, (1) prolonging his exposure to
smoke from a fire set by another inmate in 2001, and (2) assaulting him in a cell in 2002 in
order to intimidate him from filing further lawsuits.  All claims were ruled on at summary
judgment or were dismissed for failure to exhaust administrative remedies.  In particular,
the court dismissed the assault claim for failure to exhaust administrative remedies and
granted the defendants summary judgment on the smoke‐exposure claim.

       In 2007 Madyun returned to federal court, this time in the Western District of
Wisconsin, and filed a new complaint reviving many of the claims from his previous suit,
including both his assault claim and smoke‐exposure claim.  (Claim preclusion did not
apply to the smoke‐exposure claim because it was brought against a different defendant.) 
At screening, the court dismissed a number of defendants, but allowed Madyun to proceed
on sixteen different claims against various defendants from three correctional institutions. 
Following this court’s decision in George v. Smith, 507 F.3d 605 (7th Cir. 2007), the court later
severed these claims into nine separate lawsuits.   Of relevance to this appeal, the assault
and smoke‐exposure claims were consolidated into one suit.

        Both claims were ultimately rejected.  The district court again dismissed the assault
claim because Madyun, as in the 2004 proceedings, failed to exhaust administrative
remedies.  The smoke‐exposure claim was allowed to proceed to trial.  In preparation for
trial, Madyun sought the issuance of a writ of habeas corpus ad testificandum for inmate
Daniel Vanderpool so that Vanderpool could testify about Linjer’s actions during the fire,
but the court denied the request after Madyun missed his deadline and failed to show that
Vanderpool’s testimony would be relevant.  Madyun tried the smoke‐exposure claim, and a
jury returned a verdict for Linjer.

        On appeal, Madyun first argues that the district court wrongly dismissed his assault
claim based on a failure to exhaust administrative remedies.  He maintains that the court
disregarded administrative complaints and a related administrative appeal that he filed in
2002.  As the court noted, however, such evidence was beyond the court’s purview because
the court was bound by Judge Griesbach’s finding in the 2004 action that Madyun had not
shown administrative exhaustion.  Allen v. McCurry, 449 U.S. 90, 94 (1980); Perry v. Sheahan,
222 F.3d 309, 317‐18 (7th Cir. 2000).  Madyun now points to new administrative complaints
he filed in 2006, but—as the court noted—exhaustion requires that any new filings comply
with the prison’s administrative rules.  Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.
2002); Woodford v. Ngo, 548 U.S. 81, 90‐93 (2006).  Madyun’s post‐2004 complaints failed to
do so because they were not filed within 14 days of the underlying incident, as required by
the relevant regulations.
No. 08‐4003                                                                                Page 3

        Madyun next argues, regarding the adverse jury verdict on his smoke‐exposure
claim, that the district court wrongly denied—on relevancy grounds—his petition for a writ
of habeas corpus ad testificandum for Vanderpool.  Madyun asserts that Vanderpool’s
testimony was relevant because he proposed to contradict an affidavit from Linjer regarding
Linjer’s whereabouts during the fire, and thereby cast doubt on Linjer’s credibility.  But
there actually was no conflict in their account of the events; Madyun had simply misread
the affidavit provided by Linjer.  It is not an abuse of discretion to preclude irrelevant
testimony.  See United States v. Pless, 982 F.2d 1118, 1127‐28 (7th Cir. 1992); Walker v. Sheahan,
526 F.3d 973, 977‐78 (7th Cir. 2008).  In addition, to the extent the court also denied the
request because it was filed two weeks late, it was not an abuse of discretion to deny the
writ as untimely.  ITEL Capital Corp. v. Dennis Mining Supply and Equip., Inc., 651 F.2d 405,
407‐08 (5th Cir. 1981) (upholding denial of writ sought three days before trial).  

        Madyun’s third argument is that the district court erred when it severed his 2007
action into nine different actions.  He argues that the allegations in each of the severed suits
comprised part of a larger conspiracy claim and as such should have been kept together. 
But we lack jurisdiction to consider this argument.  “Post‐severance, these suits are
independent for purposes of appellate jurisdiction.”  Gaffney v. Riverboat Servs. of Ind., 451
F.3d 424, 444 (7th Cir. 2006); United States v. O’Neil, 709 F.2d. 361, 368‐70 (5th Cir. 1983).  We
will not entertain a belated attempt to seek review of a judgment in an unrelated case. 
O’Neil, 709 F.2d at 368‐72 (holding that if severances were improper “recourse was to
challenge the district courtʹs action on direct appeal or by mandamus” rather than
“disregard the district courtʹs action, and then later attempt to attack it in an appeal from
another judgment in a different case”).

        Last, Madyun argues that the district court erred when it dismissed a number of
defendants from the 2007 action.  But that order was entered before the case was severed
and is therefore also not before this court.  Id.; Gaffney, 451 F.3d at 444.

                                                                                     AFFIRMED.